DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 03/09/2022 is acknowledged.  The traversal is on the ground(s) that WO 2014/084684 A1 (“Lee”) is not related to Li/S battery and therefore the method of the invention is novel and non-obvious.  This is not found persuasive because the technical feature shared by Groups 1-3 is the structure of the membrane as define in claim 1.  Therefore, the fact that the method of Group I is directed to the use of the membrane as a separator in a lithium-sulfur battery is not relevant.  The structure of the membrane itself is taught by Lee.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/09/2022.

Status of the Claims
The amendment/remarks received 03/09/2022 have been entered and fully considered.  Claims 1-2 and 5-18 are pending.  Claims 3-4 and 19-32 are cancelled.  Claims 16-18 are withdrawn.  Claims 1-2 and 5-15 are examined herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a use of a porous polymer etched ion-track membrane but fails to recite steps involved in the process.  This results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  See also MPEP 2173.05(q).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 1-2 and 5-15, the claims provide for the use of a porous polymer etched ion-track membrane, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q).
The term “about” in claim 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the thickness of the membrane and the opening tip diameter of each of the nanochannels at the frontside of the membrane (DFS) indefinite.  Claims 2 and 5-15 depend from claim 1 and are rejected for the same reason.
Regarding claim 2, the claim recites “thickness of said membrane preferably ranges from 5 to 30 µm” in line 2.  It is not clear what the metes and bounds of the claimed thickness are.  Does a thickness outside of the range 5 to 30 µm read on the claim?  For the purpose of this Office action, the limitation will be interpreted broadly.
The term “substantially” in claims 5, 6, and 9 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the nanochannels indefinite.  For the purpose of this Office action, “substantially” will be interpreted broadly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0189917 A1 (“Heusser-Nieweg”) in view of US 2015/0056493 A1 (“Dadheech”).
Regarding claim 1, Heusser-Nieweg discloses using a separator 40 in a battery (Abstract; [0019]).  The battery comprises a positively charged electrode 20 (“positive electrode”), a negatively charged electrode 30 (“negative electrode”), and an electrolyte ([0013]-[0016]).  The separator is wetted with a liquid (i.e. the electrolyte comprises a solvent) ([0028], [0043], [0054]).  Heusser-Nieweg discloses the separator comprises a polymer such as polycarbonate, polyimide, or polyethylene terephthalate ([0051]).  The separator has a frontside, a backside, and a thickness (Fig. 6; [0027]).  While Heusser-Nieweg is silent regarding which side of the separator faces which electrode, the instant claim does not structurally distinguish between the two sides.  The limitation is therefore met by Heusser-Nieweg.  The separator has a thickness of between 12 µm and 36 µm ([0027]).  The separator comprises a plurality of pores 43.  In an exemplary embodiment, the pores have a diameter of 0.2±0.02 µm (“opening tip diameter of each of said nanochannels at the frontside of the membrane (DFS)”) ([0059]), therefore, the pores are nanochannels.  The majority in number of the nanochannels is continuous and has an opening tip at the frontside and an opening tip at the backside (Fig. 6; [0023], [0055]).  The DFS is 0.2±0.02 µm ([0059]).  Each diameter is therefore within ±10%, meeting applicant’s definition of “narrow.”  See the instant specification as published at [0036].
Heusser-Nieweg discloses the separator is applicable to several types of secondary batteries and explicitly teaches the separator can also be used in other electrochemical energy stores ([0019], [0042]) but is silent regarding using the separator in a lithium-sulfur battery.
 Dadheech discloses a porous separator for a lithium-sulfur battery (Abstract; [0013]).  The separator comprises a membrane 16 of the porous polymer separator 28 comprising materials common to those disclosed by Heusser-Nieweg, including polyethylene terephthalate (PET), polyamides, polycarbonates, and polyimides (PI).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the membrane in Heusser-Nieweg in a lithium-sulfur battery and, as evidenced by Dadheech, one having ordinary skill in the art would expect predictable results. 
In the combination, the electrolyte comprises a solvent and a lithium ion ([0026] of Dadheech).
Regarding claim 2, modified Heusser-Nieweg discloses the method of claim 1.  Heusser-Nieweg discloses the thickness of the separator is between 20 µm and 28 µm ([0027]).
Regarding claim 5, modified Heusser-Nieweg discloses the method of claim 1.  Heusser-Nieweg discloses the pores are each in the form of essentially cylindrical ion channels ([0023], [0055]).  The pores have a diameter of between 0.01 µm and 10 µm ([0058]).  In an inventive example, the diameters of the pores were within ±10% ([0059]).  This is interpreted as meeting the “substantially identical” limitation.  The DBS would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the range disclosed by Heusser-Nieweg overlaps the range as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claim 6, modified Heusser-Nieweg discloses the method of claim 5.  In view of the rejection under 35 USC 112(b) above, the pores of Heusser-Nieweg are interpreted as being “substantially” parallel to one another (Fig. 6).  As discussed above, the Heusser-Nieweg discloses the pores are cylindrical ([0023], [0055]).
Regarding claim 7, modified Heusser-Nieweg discloses the method of claim 5.  Heusser-Nieweg discloses at least some of the pores are interconnected ([0056]).
Regarding claim 8, modified Heusser-Nieweg discloses the method of claim 1.  Heusser-Nieweg discloses the pores may be in a form such that they are in funnel-shaped form in the region of their openings with which they open outward at the two membrane surfaces, in which case they widen conically toward the outside ([0057]).  Because there is some variance in the diameter of the pores (see e.g. [0059] wherein the pore diameter varies ±10%), it can be considered that the DBS is greater or smaller than the DFS.  Furthermore, the pores have a diameter of between 0.01 µm and 10 µm ([0058]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the DBS through routine experimentation because Heusser-Nieweg discloses the pore structure affects ion permeability and in particular ions transmitted per unit time ([0060]).
Regarding claim 9, modified Heusser-Nieweg discloses the method of claim 8.  In view of the rejection under 35 USC 112(b) above, the pores of Heusser-Nieweg are interpreted as being “substantially” parallel to one another (Fig. 6).  As discussed above, the Heusser-Nieweg discloses the pores are conical ([0057]).
Regarding claim 10, modified Heusser-Nieweg discloses the method of claim 1.  Heusser-Nieweg discloses the polymer is polyethylene terephthalate ([0022], [0051]).
Regarding claim 11, modified Heusser-Nieweg discloses the method of claim 1.  In an exemplary embodiment, the porosity of the separator is approximately 12% ([0060]).
Regarding claim 12, modified Heusser-Nieweg discloses the method of claim 1.  In an exemplary embodiment, the density of the pores is 320±0.40*10E6 pores per cm2 (i.e. 3.2±0.40*108 pores per cm2) ([0059]).
Regarding claims 13-15, modified Heusser-Nieweg discloses the method of claim 1.  Heusser-Nieweg does not expressly disclose at least one of the surfaces of the porous membrane comprises a coating of at least one layer of oxide of a metal or of a metalloid.
Dadheech discloses a nanocomposite structure 24 formed on the surface of the separator 28 that faces cathode 14 (Fig. 1; [0017]-[0018]).  The nanocomposite structure 24 comprises a metal oxide nanocomposite structure, wherein the metal oxide may be a titanium oxide (e.g., TiO2), a silicon oxide, or an aluminum oxide ([0030]).  The nanocomposite structure is lithium conducting and includes pores sized to i) allow lithium ions to pass through and ii) block/trap polysulfide ions or manganese cations from passing through ([0016]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the nanocomposite structure taught by Dadheech to allow lithium ions to pass through and block/trap polysulfide ions or manganese cations from passing through.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0280192 A1 (“Lee”) discloses a separator for an electrochemical device with pores having predetermined diameter, permeation time, and tortuosity, to allow for smooth movement of lithium ions and a method for manufacturing the same (Abstract).  The method comprises irradiating an ion beam onto a film for a separator substrate to obtain a tracked film, and applying an etching solution to the tracked film to form pores in the film ([0013]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727